DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 18 are currently pending.
Claim 17 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 09/29/2022 have been entered.
Claims 1 and 2 have been amended. Claim 17 has been canceled.
The Section 103 rejections have been withdrawn in view of Applicant’s amendments.
New Section 103 rejections have been implemented upon further search and consideration of the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 2016/0221299 A1) in view of Niwa et al. (US 2017/0218232 A1).
Regarding claims 1-13,
Doi teaches a foam sheet laminate comprising a foam layer and a pressure-sensitive adhesive layer arranged on at least one side of the foam layer (Doi: abstract; par. 0011 and 0018). The foam sheet may be used as an impact absorption sheet for an electronic device (Doi: par. 0019-0021).
The foam layer may be composed of a resin composition such as acrylic polymers, rubber, and urethane-based polymers which overlaps with the materials required by claim 7 (Doi: par. 0016). Example 1 utilizes 100 parts by weight of an acrylic emulsion solution (solids content: 55%, an ethyl acrylate-butyl acrylate acrylonitrile copolymer having weight proportions of 45:48:7) which matches the composition utilized in Production Example 1 of Applicant’s PGpub (Doi: par. 0047-0080 and 0099 and Applicant’s PGpub: par. 0083-0102 and 0242). The composition may also have the same types of additives, monomer property requirements such as Tg, and mixing proportions as Applicant’s (Doi: par. 0047-0080 and 0099 and Applicant’s PGpub: par. 0083-0102 and 0242). The foam layer may have a density of from 0.2 to 0.7 g/cm3 with Example one having a density of 0.31 g/cm3 which is within the claimed range of from 0.21 to 0.5 g/cm3 (Doi: par. 0027 and 0099). The foam layer may be designed to have an open cell structure and thus would have a 0% closed cell ratio (Doi: par. 0034 and 0099). The foam layer may have an average cell diameter of preferably from 10 to 150 µm which is within the claimed range of 10 to 200 µm (Doi: par. 0028). The foam layer have a thickness of from 30 to 500 µm which is within the claimed range of from 30 to 1,000 µm (Doi: par. 0026). Doi is silent towards the porosity of the foam layer, however, the foam layer may have the claimed and disclosed average cell diameter, density, and thickness as noted above. Therefore, the foam layer would also be expected to have the claimed and disclosed porosity.
The pressure sensitive adhesive may be selected from an acrylic-, rubber-, and silicone-pressure sensitive adhesive which matches the materials required by claim 9 with Example 21 and 21A utilizing an acrylic pressure-sensitive adhesive layer having a thickness of 30 microns which is within the claimed range of 5 to 300 µm (Doi: par. 0090 and 0138-0139). The resulting overall thickness of the foam sheet laminate may be from 60 to 530 µm (the foam layer + the adhesive layer thickness) which is within the claimed range of from 35 to 1,300 µm. The resulting ratio of the thickness of the foam layer to the thickness of the pressure-sensitive adhesive layer may overlap with the claimed range of 1.7 to 10. For example, Example 21 has the foam layer with a thickness of 120 µm and the pressure-sensitive adhesive layer having a thickness of 30 µm resulting in a ratio of 4, which is within the claimed range.
Doi is silent towards the specific compositions of the pressure-sensitive adhesives disclosed in Applicant’s specification which leads to the claimed properties of the foam sheet and pressure-sensitive adhesive layer.
Niwa teaches a pressure-sensitive adhesive sheet for use in electronic devices to provide for improved adhesion and excellent detergent resistance (Niwa: abstract; par. 0006 and 0007). The adhesives may be placed on foam sheets such as polyurethane or polyolefin foams (Niwa: par. 0138). The adhesive sheet comprises an acrylic polymer with a crosslinking agent and a tackifier (Niwa: par. 0010 and 0011). The acrylic polymer may be composed of the same monomers in overlapping proportions as utilized in Applicant’s PGpub. For example, the acrylic polymer may be composed of overlapping proportions of butyl acrylate (BA), 2-ethylhexyl acrylate (2EHA), and acrylic acid (AA) with a roisin ester tackifying resin and an isocyanate-based cross-linking agent  (Niwa: par. 0030-0048, 0083-0095, 0116-0127 and Applicant’s PGpub: par. 0206-0227 and 0245-0246).
Doi and Niwa are in the corresponding field of foam sheet laminates comprising acrylic pressure-sensitive adhesives for use in electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a pressure-sensitive adhesive such as taught by Niwa as the pressure-sensitive adhesive in Doi to provide improved adhesion and excellent detergent resistance.
Doi and Niwa are silent towards the foam sheet having a dielectric constant amount satisfying the claimed equation of [(Y-X) x 100]/X of 10% or less when tested under the claimed conditions required by claim 1 and towards the foam sheet having a repulsive force at 50% compression of from 0.1 N/cm2 to 20.0 N/cm2 when measured under the claimed conditions required by claims 11 and 12. Doi is also silent towards the water content of the foam sheet being 60 wt% or less after the sheet has been left at rest under the claimed conditions required by claim 6.
However, Doi teaches a foam sheet having the disclosed and claimed structural features for the foam layer such as the claimed thickness, average cell diameter, porosity, and closed-cell ratio and compositional features such as the same composition in Example 1 and for the structural features for the pressure-sensitive adhesive layer such as the claimed and disclosed thickness and acrylic compositions and the overall thickness ratio of the foam layer and the adhesive layer as explained above in addition to Niwa teaching the use of a pressure-sensitive adhesive disclosed in Applicant’s specification. Thus, one of ordinary skill in the art would expect that the resulting foam sheet would have the claimed properties when tested under the claimed conditions such as the claimed dielectric constant change amount of 10% or less, the claimed repulsive force at 50% compression of 0.1 to 20.0 N/cm2 when measured in the claimed manner under the claimed conditions, and the claimed water content of the foam layer being 60 wt% of less when measure under the claimed conditions.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 14 and 18,
Doi in view of Niwa teaches the foam sheet required by claim 1. Doi and Niwa are silent towards “a water content of the foam layer immediately after the foam sheet has been left at rest under the conditions of a temperature of 60ºC and a humidity of 95% for 24 hours is 60 wt% or less” and wherein “the pressure-sensitive adhesive layer causes the water content of the foam layer after the foam sheet has been left at rest under the conditions of the temperature of 60ºC and the humidity of 95% for 24 hours to be less than 70% that of the foam layer alone without the pressure sensitive adhesive arranged on two sides of the foam layer” or ..”on one side of the foam layer”. 
Further, as noted above, Doi in view of Niwa teaches the claimed foam sheet structure and thus it would be expected to yield the same results when tested in the claimed manner. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 15,
Doi in view of Niwa teaches the foam sheet required by claim 1. Doi in view of Niwa is silent towards the pressure-sensitive adhesive layer having a water vapor transmission rate of 50 (g/(m2·24 hours)) or less.
However, as noted above, Doi in view of Niwa teaches the claimed pressure-sensitive adhesive layer and thus it would be expected to yield the properties, such as the claimed water vapor transmission rate. That is, the adhesive sheet is made of the claimed materials and is formed from through overlapping processes such as solution polymerization utilizing cross-linking agents resulting a layer having overlapping thicknesses. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 16,
Doi in view of Niwa teaches the foam sheet required by claim 1. Doi in view of Niwa is silent towards the impact absorbability change amount is 10% or less and a dielectric constant change amount is 10% or less.
However, as noted above, Doi in view of Niwa teaches the claimed foam sheet structure and thus it would be expected to yield the properties, such as the claimed impact absorbability and dielectric constant change. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Response to Arguments
Applicant’s arguments filed 09/29/2022 are moot as they do not pertain to the updated prior art rejection of record. It is believed that the new references Doi and Niwa cure the argued deficiencies of the prior art references previously argued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783